 ESQUIRE, INC.205ESQUIRE, INC. (CORONET INSTRUCTIONAL FILMS DIVI-SION)'andLOCAL 476, STUDIO MECHANICS OF THEINTERNATIONAL ALLIANCE OF THEATRICAL STAGEEMPLOYES & MOVING PICTURE MACHINE OPERATORSOF THE UNITED STATES and CANADA, AFL, I.A.T.S.E.,PetitionerESQUIRE, INC. (CORONET INSTRUCTIONAL FILMS DIVI-SION)andLOCAL666,INTERNATIONAL PHOTOGRAPHERSOF THE MOTION PICTURE INDUSTRIES OF THE INTER-NATIONAL ALLIANCE OF THEATRICAL STAGE EMPLOYES&MOVING PICTURE MACHINE OPERATORS OF THEUNITED STATES and CANADA, AFL, I.A.T.S.E.,PetitionerESQUIRE, INC. (CORONET INSTRUCTIONAL FILMS DIVI-SION)andLOCAL 780, MOTION PICTURE LABORATORYTECHNICIANS OF THE INTERNATIONAL ALLIANCE OFTHEATRICAL STAGE EMPLOYES & MOVING PICTUREMACHINE OPERATORS OF THE UNITED STATES ANDCANADA, AFL, I.A.T.S.E., Petitioner. Cases Nos. 13-RC-3086, 13-RC-3087, and 13-RC-3089. May 29, 1953DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed,a consolidated hearingwas held before Allen P. Haas, hearing officer.The hearingofficer's rulings made at the hearing are free from prejudicialerror and hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with these casesto a three-member panel [Members Houston, Murdock, andPeterson].1.The Employer is engaged in commerce within the meaningof the Act.2.The labor organizations involved claim to representcertain employees of the Employer.3.Questions affecting commerce exist concerning the repre-sentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioners seek three separate units of employeesat the Employer'smotion picture studio. Local 476 desires torepresent the studio production employees,Local 666 seeksthecameramen and assistant cameramen,and Local 780would represent the film editors and assistant editors. TheEmployer contends that the separate units desired by the Pe-titioners are inappropriate,and that only a single unit for alltheseemployees, including also its laboratory employeesemployed at a separate location,is appropriate.The parties1 The name of the Employer appears as amended at the hearing2The hearing officer referred to the Board the Employer's motion to dismiss the petitionson the ground that the units requested were inappropriate. For reasons given in paragraphnumbered 4 herein, this motion is denied.105 NLRB No 14. 206DECISIONSOF NATIONAL LABOR RELATIONS BOARDalso disagree as to the inclusion or exclusion of several indi-viduals.The Employer is engaged in the production and sale of edu-cationalmotion pictures and television commercials. It main-tains and operates a motion picture studio which is housed ina 3-story building in Glenview, Illinois, a suburb some 17miles distant from downtown Chicago. In this studio it makesall the necessary technical preparations for producing motionpictures, such as designing and building the sets, photographsthe variousscenes,except suchas arerequired to be photo-graphed "on location," and edits the completed films. On thefirst floor of this building there is a large room with a suitablestage for acting or narrating, used for the filming and soundrecording of pictures.To carry on its motion picture business, the Employer makesuse of the trade groups generally employed in the motionpicture industry. It employs a set designer who designs and--with the help of other employees- -constructs, arranges, paints,and sets up the various scenes required by the script of aparticularpicture.Itemploys carpenters, electricians,painters, property men, and the various other categories thatare commonly known as stagehands. It employs cameramen,assistant cameramen, film editors,and assistant film editors.The Employer also maintains and operates a laboratory indowntown Chicago. All films produced at the studio are proc-essed in this laboratory.3 Although the processing of thefilms is obviously an essential part of their completion formarketing, this function is quite apparently not so integratedwith the Employer's studio operations as to make it a com-pletely indispensable part of the Employer's production pro-cesses.This isdemonstratedby the fact, shown by the record,that some of the Employer's competitors do not maintain theirown laboratories but send their films for processing to labora-tories not connected with their own operations.4The Employer contends that the separate units requested bythe Petitioners are inappropriate because of (1) its centralizedcontrol and supervision over all its employees; (2) the functionalintegration and interdependence of its various departments;and (3) the interdepartmental transfers of its employees.With respect to the firsttwo reasons advanced, these factors,although unquestionably present, do not appear to manifestthemselves in a substantially greater degree than in manycaseswhere unitslessthan plantwide have been found to beappropriate.We do not believe that the centralized control ofthe Employer's businessand the integration of its various de-3 The processing consists of developing the black and white film, removing the "no good"takes, cutting, splicing, printing, and storing of films However, all the Employer's motionpictures are originally taken in color. The original color film, before black and white copiesare made, is sent to the Eastman Kodak Company for development4One of the other principal producers of educational motion pictures, The EncyclopediaBritannica Films, also located in Chicago, has no laboratory of its own, but sends its filmsto outside laboratories for processing. ESQUIRE, INC.207partments are such as to preclude the establishment of separateunits that otherwise would be appropriate.'As to the interdepartmental transfers,we are not persuadedthat theyare such as to preclude the appropriateness of theunits sought.Several employees within the groups here involvedwere originally employed in jobs other than those they nowhold.These instances appear either to have consisted of thetemporary expedient of placing a new employee in a lessdesirable job because of the absence of openings in betterpositions,or to have involved a short period of training andadjustment before the employee was placed in the job to whichhe appeared most suited.Thus each of the 2 cameramen,hired 6 or 7 years ago, was originally placed in the studiostockroom for a brief time and then transferred to generalwork on the studio floor for several months before taking overthe camera work.6 Likewise two employees now in the edi-torial department at the studio formerly worked at the Em-ployer'sdowntown Chicago location performing the com-paratively routine functions of cutting,matching,and sequencingfilm.' The cameramen and editors appear, however, to bepermanently assigned to the positions they now occupy.There is some occasional interchange of work,due to thefact that the Employer's entire complement is not large andemployees may assist each other in various tasks when needed.It is clear,however, that this occurs most frequently amongthe studio production employees here sought as a separateunit, and that the cameramen devote themselves primarily tocamera work and the editors to their particular function.Further, although it was asserted that there had been inter-change between studio and laboratory employees,the recorddiscloses that since 1947 when the laboratory was moved fromthe studio to its downtown location,employee interchangebetween the two operations has been almost nonexistent.8Upon the entire record in thiscase,and particularly be-cause in the motion picture industry groups of employees suchas are involved herein have traditionally been represented inSSee The Visking Corporation, 101 NLRB 59; Knox Glass Bottle Co , 100 NLRB 4, BurkeMillwork Co , Inc., 100 NLRB 522.6One of then also worked in the animation department for several months before going onthe floor as a cameraman.7One of these employees, who was transferred to the editing department about 10 monthsago, is still doing cutting and splicing, but is assisting in editing and learning to use discretionas to cutting film that is essential to the editing process8The Employer also contended at the hearing that its motion picture enterprise should notbe bound by the traditional labor-relations practices of the motion picture industry on theground that it is a comparatively small business producing principally educational filmsand does not use the technique and the equipment of the large producers of motion picturesin the entertainment field.We are not persuaded from the record made in this case thatthere ismerit to this contention On the contrary,it appears,as shown by the modernequipment and techniques used by the Employer and the variety and extent of its motionpciture business, which amounted to approximately $1,000,000 in the last year, that it isessentially part of the motion picture industry. 208DECISIONSOF NATIONAL LABORRELATIONS BOARDseparate units,we find that the units requestedby the Peti-tioners are appropriate.'There remains for consideration the disagreement of theparties as to the inclusion of the following individual employees:The Petitionerswould include in the studio production unit,but the Employer wouldexclude as supervisors,BernardMontgomeryand Paul Seitzinger.The Employerwould include,but the Petitionerswould exclude,Fred Norman, HazelManzelman, Ann Whitley, NancyDana, and Joyce Wolter.The Employer's supervisory hierarchy is headed by JohnM. Abraham, a vicepresidentof theEmployer, who is thegeneralmanagerof theentire film division,including thestudioand laboratory. Under Abrahamis the producer,RichardCreyke,who is in charge of the entire studio.Under Creykethere are two directorswho dividebetween them the super-vision of the cameramen and studio production employeesduringthe takingof motion pictures and sound recording. Thefilm editors work underAubreyMoore,the supervising editor.PeterButzen supervises the animation department."Montgomery is primarilya set designer.He reads the scriptand designs sets according to the instruction in the script. Healso workswith the propertyman, carpenter,electrician, andthe painter,in the actualbuildingof sets.Contraryto the Em-ployer's contention,we find thathe has no power to hire, dis-charge,or disciplineany of theemployees withwhom he works,or effectivelyto recommend such action. He has never exercisedsuch power.Nor does he responsiblydirect thework of anyof the otheremployees.Uponthe entire record in this case,we find thatMontgomery is not a supervisor within the meaningof the Act,and shallinclude him in theunit of studio productionemployees.Seitzinger is classified as a sound mixer.He is a highlyskilled employeewho performs his workin company with arecordist and a boom man.During the taking of pictures he isstationed at the sound mixerin thestudio and the recordist isstationed in the soundtruckhoused in a garage adjoining thestudio.The boom manoperates the microphone boom on theset beingfilmed. Althoughthese 3 employees must work inclose coordination,and Seitzinger is the most skilled of the3, it does not appear that Seitzingerin factresponsibly directsthe work of the other Z. TheEmployer asserts that Seitzingerhas authority effectivelyto recommend the hiring or dischargeof the2 employees with whom he works,but therecord doesnot appear to support this assertion.AlthoughSeitzinger wasinformed when Brennan,the recordist,was hired,Seitzinger9 Transfilm, Incorporated, 100 NLRB 78; Columbia Broadcasting System, Inc., 97 NLRB566The Employer asserts that the units here sought are inappropriate because they arebased solely on the extent of organization. As the appropriateness of the units here soughtissupported by other factors, such as the distinctive nature of skills and work performed,and absence of employee interchange, together with the history of bargaining in the industry,we find no merit in the Employer's contention.19 The Petitioner generally agrees with the Employer's characterization of the above assupervisors. ESQUIRE,INC.209was unacquaintedwith Brennan. The record does not establishthat Seitzinger was asked topasson Brennan's qualifications,and he made no recommendation. Upon the entire record wefind that Seitzinger is not a supervisorwithinthe meaning ofthe Act. We shall include him in the unit of studio productionemployees.Fred Norman is a truckdriver, supervised by the producerat the studio, who carries film, memoranda, and other materialto the laboratory in downtown Chicago and returns with mate-rial for the studio He also carries film to the Eastman Kodaklaboratories for development, brings back the developed film,transportsactors and other employees from the railroadstation, and picks up supplies at various places. When he is nototherwise occupied he helps out in the studio, performingmiscellaneousduties.We shall exclude the truckdriver on theground that he lacks sufficientcommon interestwith the studioproduction employees or with the employees in the other unitshere found appropriate.Manzelman is principally occupied with the operation of thecommissary, and works only from about 10 in the morninguntil about 2 in the afternoon. She purchases food on her wayto the studio, prepares the food in the studio kitchen, andserves lunch for all the studio employees. After she has cleanedup the kitchen her task is completed. Occasionally, however,she performs small parts in motion picturescenes.We shallexclude Manzelman from the units hereinafter described.Ann Witley and Nancy Dana are primarily office clericalemployees. They are located in the "front" office, where Danaisresponsiblefor operating the switchboard and acting asreceptionist.Whitley alsosometimesperforms this function.Both of them also keep records of the picture productionprogress,keep timesheets for the other employees, take careof the producer's files, and type out scripts and letters. Uponthe entire record we shall exclude Witley and Dana as officeclerical employees.Joyce Wolter works in the special production division of thedowntownlaboratory, along with the research and script divi-sion.Although there are several other employees in Wolter'sdivision, she is the only one in this division whom the Employerwould specifically include. As employees of the laboratorydivision are not included in the units hereafter set forth, weshall exclude her."We find that the following groups of employees employed atthe Employer's Glenview, Illinois, studio constituteseparateunits appropriate for purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act:Group a : All motion picture studio production employeesincludingelectricians,carpenters, property men, sound mixer,"James DeWitt, the still photographer, is an employee in the Employer's sales andpublicity department. He visits the studio frequently to take pictures for use in promotionalliterature.The Petitioners would exclude DeWitt, while the Employer takes no position asto him. We shall exclude DeWitt on the ground that he is not a studio employee. 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecordist,boom man, set designer, and animation employees,but excluding cameramen,assistant cameramen, film editors,assistant film editors,the truckdriver,office clericals, com-missary employees,sales personnel,producers,directors,and all other supervisors as defined in the Act.Group(b):All cameramen and assistant cameramen, ex-cluding all other employees and all supervisors as defined inthe Act.Group(c):All film editors and assistant film editors, ex-cluding all other employees and all supervisors as defined inthe Act.[Text of Direction of Elections omitted from publication.]CONTINENTAL CAN COMPANY, INC.andAMALGAMATEDLITHOGRAPHERS OF AMERICA, LOCAL 36, C.I.O., Peti-tioner. CaseNo. 36-RC-917. May 29, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Robert J.Wiener,hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connectionwith thiscase to a three-member panel[Members Murdock,Styles,and Peterson].Upon the entire record in this case,the Board finds:1.TheEmployer is engaged in commerce within themeaning ofthe Act.2.The labororganizationsinvolvedclaim to representcertain employees of the Employer.'3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and(7) of the Act.4.The Petitioner seeks to sever a unit of lithographicemployees employed at the Employer'sPortland,Oregon, plantfrom an existing unit of production and maintenance employeesat that plant.The Intervenor,which currently represents theproduction and maintenance employees,opposes serveranceon the ground that the functions and working conditions of thelithographic employees are so closely related to those of otherproduction employees that the proposed unit is inappropriate.The Employer contends that severance should not be per-mitted in view of the small number of persons in the unit,but otherwise takes no position as to its appropriateness.1International Association of Machinists, District Lodges Nos. 63 and 1432, AFL, intervenedon the basis of a current contractual interest.105 NLRB No. 29.